Title: James Monroe to Benjamin Harrison, 14 February 1784
From: Monroe, James
To: Harrison, Benjamin


        
          Sir
          Annapolis Feby 14, 1784.
        
        Since our late dispatches from Mr. Adams we have received nothing from our ministers in Europe. By these we were informed of his and Mr. Jay’s arrival in London, but as Congress hath appointed neither of these Gentlemen to that court, nor directed the scene of negotiation even with that power to be chang’d from Paris, we presume their attendance there is merely on a private visit. As yet no arrangment is form’d in our foreign affairs. Commercial treaties with most of the powers with whom these States will have a commercial intercourse are still to be enter’d into. Whether the gentlemen now in Europe will be jointly commission’d to treat with all these powers or particular courts will be assign’d to each is still to be the subject of discussion. The attention of Congress is engag’d more immediately in our internal arrangments but even in this time nothing is finally determin’d. The States are looking within themselves and calculating their several disbursements during the war and endeavoring to fix the payment on the U. States. Massachuss’ts hath lately demanded the redemption of the old emissions of paper money, the assumpsit of the U.S. to pay the expence of the expedition to Penobscot undertaken by authority of the State alone, together with some allowance for the large bounties given by that State to recruits for the army. To neither of these demands hath an answer as yet been given. How far we shall lose or gain by any  general plan adopted here respecting State expenditures we have not sufficient documents to determine by. A great object with us will be to comprehend in any plan of that kind the remainder of our western expenditures which stand precisely on the ground of the expedition to Penobscot. We shall be happy to receive from your Excellency every communication upon this subject that you are possess’d of.
        We have it from private but respectable authority that the rupture between the Porte and the two empires will probably be accommodated by concessions on the part of the former without committing their pretensions to the calamitous and uncertain events of war. The diversion which a contest between these powers might have made to the force of our ally, circumstanc’d as we have been with respect to the definitive treaty, hath made the progress of this affair a subject of consequence to us.
        I have the honor to be with great respect and esteem your Excellency’s most obt servant,
        
          Jas Monroe
        
      